

EXHIBIT 10.29


FIRST AMENDMENT


TO


ASSET PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO THE PURCHASE AGREEMENT (this “Amendment”) is made this
29th day of November, 2011 by and among (i) Ruby Creek Resources, Inc., a Nevada
corporation, with an address at 750 Third Avenue, 11th Floor, New York, New
York, 10017 (hereinafter referred to as the “Buyer” which where the context so
requires includes its agents, assigns and successors in title), (ii) Gold
Standard Ltd., a Cayman Islands exempted company with Liability Limited by
Shares with a registered office situated at the offices of Maples Corporate
Services Limited  at P.O Box 309, Ugland House  Grand Cayman KY1-1104, Cayman
Islands (hereinafter referred to as “GS” which where the context so requires
includes its agents, assigns and successors in title), (iii) Gold Standard
Tanzania Ltd., a private limited liability Tanzanian Company with address at
P.O. Box 33444, Dar es Salaam, Tanzania (hereinafter referred to as “GST” which
where the context so requires includes its agents, assigns and successors in
title) and (iv) Robert J. Moriarty, a natural person (hereinafter referred to as
“Moriarty” which where the context so requires include his agents, assigns and
successors in title). All capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the respective meanings ascribed
to them in that certain Purchase Agreement dated as of July 18, 2011 (the
“Purchase Agreement”) by and among the parties.


Recitals:
WHEREAS, Buyer has discovered certain matters affecting the representations and
warranties given by GS, GST and Moriarty and, as a result, the Parties have
agreed to amend certain terms and conditions of the Purchase Agreement, all on
the terms and conditions set forth herein.


Agreement:
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:


1.           Modifications of Purchase Agreement.
 
1.1           Modification of Amount of Purchase Price.  Section 2.3(a) of the
Purchase Agreement is hereby deleted and replaced with the following:

 
1

--------------------------------------------------------------------------------

 

(a)                      (a) Amount of Purchase Price. In full and complete
consideration for the acquisition of the Shares and Acquired Assets, in addition
to the Prior Payments (as defined in Section 2.3(b) below) at the Closing Buyer
shall (i) pay to GS or its assignee the sum of One Million Two Hundred Thousand
(1,200,000) shares of Buyer’s $0.001 par value per share common stock (the
“Closing Stock Amount”), (ii) issue a United States Dollars One Million Twenty
Six Thousand (US$1,026,000) convertible promissory note in the form annexed
hereto as Schedule 9 in the name of GS or its assignee (the “Mining Equipment
Note”) and (iii) issue a United States Dollars Nine Hundred Seventy Four
(US$974,000) convertible promissory note in the form annexed hereto as Schedule
8 in the name of GS or its assignee (the “Shares Note”).
 
1.2          Modification of Payment of Closing Cash Amount.  Section 2.3(c) of
the Purchase Agreement is hereby deleted and replaced with the following:
 
(c)           Payment of Closing Stock Amount.  On the Closing Date, the Closing
Stock Amount shall be payable in such amounts and to such persons and/or
entities as may be directed in writing by GS at least three (3) Business Days
prior to the Closing; provided, however, that the Closing Stock Amount, shall be
adjusted by any additional deposits made by Buyer after the date of execution of
this Agreement, and before Closing, as well as any advances made by Buyer since
January 1, 2011.  For the purposes of this Agreement, the Closing Stock Amount
shall have an assumed value of $0.75 per share.


1.3          Modification of Allocation of Consideration Among Acquired Assets
and Shares.  Section 2.4 of the Purchase Agreement is hereby deleted and
replaced with the following:
 
2.4          Allocation of Consideration Among Acquired Assets and Shares.  The
Parties hereby agree that the purchase price paid hereunder shall be allocated
as follows:
   
(a)           Mining Equipment - total of $1,526,000 comprised of:


 
(i)
$50,000 of the Prior Payments;

 

 
(ii)
The Closing Stock Amount; and




 
(iii)
$576,000 of the Mining Equipment Note.



 
(b)
Shares – total of $1,474,000 comprised of $1,350,000 assumption of debt owed
from GST to GS pursuant to the Assumption Agreement annexed hereto as Schedule
2.4 (the “Assumption Agreement”) and $124,000 which is being paid by:

 
 
(i)
$50,000 of the Prior Payments;




 
(ii)
The Shares Note; and




 
(iii)
$450,000 of the Mining Equipment Note.


 
2

--------------------------------------------------------------------------------

 

1.4          Modification of Amount of Offset.    Sections 7.6(a) and (b) shall
be deleted and replaced with the following:


(a)           Notwithstanding anything to the contrary contained herein, in the
event that Buyer sustains any Losses for which it may be indemnified hereunder,
Buyer may, at its option, offset the amount of such losses against the remaining
principal and interest due under the Shares Note, as set forth herein.  All
offsets shall be first against any remaining principal and then, if there is no
remaining principal amount, against interest accrued and payable.


(b)           Offset Procedure.        For any offset against the Shares Note,
Buyer shall provide written notice to GS and the then-holder of each note being
offset (an “Offset Notice”) and such offset shall take effect on the date of
receipt of the Offset Notice pursuant to the terms of Section 9.1 below.


1.5          Addition to Section 5.2.          Section 5.2(h) shall be added as
follows:


(h)           Assumption Agreement.      The Assumption Agreement shall have
been executed by Sellers and delivered to Buyer.


1.6          Modification of Section 5.3(d).            Section 5.3(d) shall be
deleted and replaced with the following:


(b)                      (d)           Purchase Price.  Buyer shall have
delivered the Closing Stock Amount and the Mining Equipment and Shares Notes to
GS and/or its designees.


1.7          Waivers from Buyer.  Buyer hereby waives any and all breaches of
the Purchase Agreement which have resulted from:


1.7.1           The Notice of Fundamental Breach of Joint Venture Agreement
filed by Mkuvia Maita on April 4, 2011 with respect to the First Joint Venture;
and


1.7.2           GS and GST’s inability to deliver complete financial records to
Buyer.


2.           Modifications to Schedules.
 
2.1           Modifications to Schedule 8 and 9.  Schedules 8 and 9 to the
Purchase Agreement shall be replaced with Schedules 8 and 9 annexed hereto.
 
3.           Miscellaneous.  Except as amended pursuant to this Amendment, the
Purchase Agreement (including the Schedules and Exhibits thereto) remains in
effect in all respects.  The provisions of Article IX of the Purchase Agreement,
to the extent applicable, are hereby incorporated herein by reference.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Asset
Purchase Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first written above.


BUYER:
 
RUBY CREEK RESOURCES, INC.
 
By:
   
 
Robert Slavik
 
President & CEO
 
SELLERS:
 
GOLD STANDARD, LTD.
 
By:
   
 
Robert J. Moriarty
 
President
 
GOLD STANDARD TANZANIA LTD.
 
By:
   
 
Robert J. Moriarty
 
Director
 
   
Robert Moriarty

 
 
4

--------------------------------------------------------------------------------

 

Schedule 8



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
RUBY CREEK RESOURCES, INC.
 
 (A Nevada Corporation)
 
8% CONVERTIBLE SHARES NOTE


DUE ___________, 201_


FOR VALUE RECEIVED, Ruby Creek Resources, Inc., a Nevada corporation (the
“Company”), hereby unconditionally promises to pay to Gold Standard Ltd.
(together with its registered assigns, the “Holder”) the principal sum of Nine
Hundred Seventy Four Thousand UNITED STATES DOLLARS (U.S.$974,000), and to pay
to the Holder interest on the unpaid principal amount of this Note as provided
in Article I hereof.  This Note is the Shares Note referenced in the Purchase
Agreement.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Purchase Agreement.


ARTICLE I


PRINCIPAL AND INTEREST


Section 1.1       Principal.  Subject to Section 5.1 herein, the principal
amount of this Note shall be paid in equal installments on _____________, 201_
(the “First Payment Date”), _____________, 201_ (the “Second Payment Date””) and
_____________, 201_ (the “Maturity Date”).  Promptly following the payment in
full of this Note, the Holder shall surrender this Note to the Company for
cancellation.


Section 1.2       Interest.  Interest shall accrue (on a compounded basis) on
the daily unpaid principal amount of this Note, for each day during the period
from and including the date hereof (the “Commencement Date”) to but excluding
the date such Note shall be paid in full, or converted, at a rate of eight
percent (8.0%) per annum (the “Interest Rate”) and shall be payable on the First
Payment Date, Second Payment Date and the Maturity Date.  Interest may be paid
by the Company in cash or in Stock, at its option.   In the event that the
Company elects to pay interest in Stock, it shall pay a number of shares of
Stock determined by dividing the cash amount due by the Volume Weighted Average
Price for the ten (10) Business Days prior to the due date of the interest
payment.

 
5

--------------------------------------------------------------------------------

 


ARTICLE II


PAYMENTS


Section 2.1       Payments Generally.  All payments of principal and interest to
be made by the Company in respect of this Note shall be made in Dollars by
delivery to the Holder, at the address the Holder provides to the Company, not
later than 5:00 p.m. New York time on the date on which such payment shall be
due.  If the due date of any payment in respect of this Note would otherwise
fall on a day that is not a Business Day, such due date shall be extended to the
next succeeding Business Day, and interest shall be payable on any principal so
extended for the period of such extension.  Except as set forth below, all
payments by the Company under this Note will be made without setoff or
counterclaim and free and clear of, and without deductions for, any taxes, fees
or other expenses or claims of any kind.


Section 2.2       Prepayments.  At any time, and from time to time, the Company
may, at its option, prepay this Note (in an amount up to but not exceeding the
unpaid principal amount hereof and any accrued interest hereon) in whole or in
part without premium or penalty.


Section 2.3       Offset.   The principal and interest due hereunder may be
offset by the Company pursuant to the terms of Article VII of the Purchase
Agreement.  Upon receipt of an Offset Notice, the Holder agrees to return this
Note to the Company which shall reissue a new Note in the proper denomination to
reflect the offset.


ARTICLE III


EVENTS OF DEFAULT


Section 3.1       Event of Default.  "Event of Default", wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):


(a)           default in the payment of any interest in respect of this Note
within ten (10) Business Days after it becomes due; or


(b)           default in the payment of principal amount of this Note within ten
(10) Business Days after it becomes due; or

 
6

--------------------------------------------------------------------------------

 
 
(c)           the entry of a decree or order by a court having jurisdiction in
the premises adjudging the Company a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under Federal bankruptcy law or any
other applicable Federal or state law, or appointing a receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of the property of the Company, or ordering the winding up
or liquidation of the affairs of the Company; or


(d)           the institution by the Company of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by the Company to the institution of
bankruptcy or insolvency proceedings against it, or the filing by the Company of
a petition or answer or consent seeking reorganization or relief under Federal
bankruptcy law or any other applicable Federal or state law, or the consent by
the Company to the filing of such petition or to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator or similar official of the Company
or of any substantial part of the property of the Company, or the making by the
Company of an assignment for the benefit of creditors, or the admission by the
Company in writing of its inability to pay its debts generally as they become
due, or the taking of corporate action by the Company in furtherance of any such
action.


Section 3.2       Acceleration of Note.  If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare the outstanding
principal amount of this Note (including accrued interest as provided in Article
I hereof) to be due and payable immediately, by a notice in writing to the
Company, and upon any such declaration such principal shall become immediately
due and payable.  Notwithstanding the foregoing, if an Event of Default
referenced in paragraph (c) or paragraph (d) of Section 3.1 occurs, the
outstanding principal amount of this Note (including accrued interest as
provided in Article I hereof) shall automatically become due and payable
immediately without any declaration or other action on the part of the
Holder.  At any time after the outstanding principal amount of this Note shall
become immediately due and payable and before a judgment or decree for payment
of the money due has been obtained, the Holder, by written notice to the
Company, may rescind and annul any acceleration and its consequences.


ARTICLE IV


DEFINITIONS


Section 4.1       Definitions.  The following terms shall have the meanings set
forth below:


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.


“Conversion Price” means $1.00 per share.

 
7

--------------------------------------------------------------------------------

 


“Dollars” and “$” means lawful money of the United States of America.


“Maximum Rate” means the highest non-usurious rate of interest (if any)
permitted from day to day by applicable law.


 
“Note” means this 8% Convertible Promissory Note of the Company issued to the
Holder, as modified and supplemented and in effect from time to time.


“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.


“Purchase Agreement” means the July 18, 2011 Purchase Agreement by and among the
Company, Gold Standard, Ltd., Gold Standard Tanzania Ltd. and Robert J. Moriarty
as amended on November 26, 2011.


“Stock” means the Company’s $0.001 par value per share common stock.


"Volume Weighted Average Price" means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York City Time, and ending at
4:00:00 p.m., New York City Time, as reported by Bloomberg through its "Volume
at Price" function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City Time, and ending at 4:00:00 p.m., New York City
Time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported by OTC Markets Group, Inc. (formerly the
Pink Sheets).  If the Volume Weighted Average Price cannot be calculated for
such security on such date on any of the foregoing bases, the Volume Weighted
Average Price of such security on such date shall be the average of the high bid
and low ask prices as reported by Bloomberg.  All such determinations shall be
appropriately adjusted for any share dividend, share split or other similar
transaction during such period.


ARTICLE V


CONVERSION


Section 5.1       Conversion Privilege.  Subject to the schedule below, until
this Note is paid in full, Holder may, at Holder’s option, convert all or any
portion of the outstanding principal balance of, and all accrued interest on,
this Note, into the number of shares of Stock obtained by dividing (i) the
unpaid principal amount and interest due on this Note, by (ii) the Conversion
Price.

 
8

--------------------------------------------------------------------------------

 



   
Conversion Schedule
       
Dates
   
Amount Convertible
       
Commencement Date through
   
$324,666.67
the day prior to the First Payment
     
Date
             
First Payment Date through
   
$324,666.67, minus any amounts offset by the
the day prior to the Second
   
Company prior to the First Payment Date
Payment Date
             
Second Payment Date through
   
$324,666.66, minus any amounts offset by the
the day prior to the Maturity
   
Company between the First Payment Date and the
Date
   
day prior to the Second Payment Date.
       
Maturity Date
   
any remaining principal and interest.



Section 5.2       Conversion Procedure.  To convert this Note, or any portion
thereof, pursuant to this Article V, the Holder must (i) complete and sign the
“Form of Election to Convert” (ii) complete and sign subscription documents
reasonably requested by the Company and (iii) if the conversion is of the entire
remaining unpaid principal of, and interest on, this Note, then surrender this
Note to the Company.  As promptly as practicable after delivery of an Election
to Convert in accordance with this Section 5.2, the Company shall issue and
deliver to Holder, a certificate or certificates for the full number of whole
shares of Stock issuable upon the conversion of this Note in accordance with the
provisions of this Article V.


Section 5.3       Material Events.  If the Company shall:


(a) pay a dividend or other distribution, in Stock, on any of the Stock,


(b) subdivide the outstanding Stock into a greater number of shares by any
means,


(c) combine the outstanding Stock a smaller number of shares by any means, or


(d) execute


(i) any reclassification (including, without limitation, a reclassification
effected by means of an exchange or tender offer by the Company) but excluding a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination),

 
9

--------------------------------------------------------------------------------

 


(ii) any consolidation, merger or combination of the Company with another
corporation as a result of which holders of Stock shall be entitled to receive
securities or other property (including cash) with respect to or in exchange for
Stock or


(iii) any sale or conveyance of the property of the Company as, or substantially
as, an entirety to any other corporation as a result of which holders of Stock
shall be entitled to receive securities or other property (including cash) with
respect to or in exchange for Stock (each of the foregoing referred to herein as
a “Material Event”,


the Company shall make the appropriate adjustment to the Conversion Price.


Section 5.4       Reservation of Stock; Stock to be Fully Paid.  The Company
shall reserve, out of its authorized but unissued shares, sufficient Stock to
provide for the conversion of the entire Note.  The Company covenants that all
Stock which may be issued upon conversion of this Note will, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance and delivery thereof.


ARTICLE VI


Section 6.1       Usury Laws.  Regardless of any provision contained in this
Note, Holder shall never be deemed to have contracted for, or be entitled to
receive, collect, or apply as interest on this Note (whether termed interest
herein or deemed to be interest by judicial determination or operation of law)
any amount in excess of the Maximum Rate, and, in the event that Holder ever
receives, collects, or applies as interest any such excess, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance of this Note, and, if the principal balance of this Note is
paid in full, then any remaining excess shall forthwith be paid to the Company.
In determining whether or not the interest paid or payable under any specific
contingency exceeds the highest Maximum Rate, the Company and Holder shall, to
the maximum extent permitted under applicable law, (a) characterize any
non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense or fee rather than as interest, (b)
exclude voluntary prepayments and the effect thereof, and (c) spread the total
amount of interest throughout the entire contemplated term of this Note so that
the interest rate is uniform throughout such term; provided, that if this Note
is paid and performed in full prior to the end of the full contemplated term
hereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, if any, then Payee or any holder hereof shall refund
to the Company the amount of such excess, or credit the amount of such excess
against the aggregate unpaid principal balance of all advances made by the
Holder or any holder hereof under this Note at the time in question.

 
10

--------------------------------------------------------------------------------

 


ARTICLE VII


MISCELLANEOUS


Section 7.1       Governing Law; Jurisdiction.  This Note shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to the conflicts of laws provisions thereof.  The Company hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Courts of the State of New York in any action
or proceeding arising out of or relating to this Note, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in the State of New York.  The Company hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note in any court referred to
above, and hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  The Company irrevocably consents to service of
process in the manner provided for notices below.  Nothing in this Agreement
will affect the right of the Holder to serve process in any other manner
permitted by law.


Section 7.2       Transferability of Note.  Subject to Section 7.3 hereof, this
Note, and the rights evidenced hereby, may be transferred by a Holder, in whole
or in part, in denominations of not less than $50,000, without the consent of
the Company.  If transferred pursuant to this paragraph, this Note may be
transferred on the books of the Company by the Holder hereof in person or by
duly authorized attorney, upon surrender of this Note at the principal office of
the Company, properly endorsed (by the Holder executing an assignment in the
form attached hereto) and upon payment of any necessary transfer tax or other
governmental charge imposed upon such transfer.  This Note is exchangeable at
the principal office of the Company for a Note or Notes aggregating the same
principal amount.


Section 7.3       Compliance with Securities Laws.


(a)           The Holder of this Note, by acceptance hereof, acknowledges that
this Note and the shares of Stock to be issued upon exercise hereof are being
acquired solely for the Holder's own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Note or any shares of Stock to be issued upon exercise hereof
except pursuant to an effective registration statement, or an exemption from
registration, under the Securities Act and any applicable state securities laws.


(b)           Except as provided in paragraph (c) below, this Note and all
certificates representing shares of Stock issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the form appearing on the
first page hereof.

 
11

--------------------------------------------------------------------------------

 


(c)           The Company agrees to reissue this Note or certificates
representing any of the Stock, without the legend set forth above if at such
time, prior to making any transfer of any such securities, the Holder shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request.  Such proposed transfer and
removal will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of such securities under the Securities Act is not required in
connection with such proposed transfer (such opinion shall be provided by the
Company’s counsel or other counsel paid for by the Company), (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the Securities and Exchange Commission and has become
effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the Holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration is not required in
connection with such proposed disposition (such opinion shall be provided by the
Company’s counsel or other counsel paid for by the Company), or (ii) compliance
with applicable state securities or "blue sky" laws has been effected or a valid
exemption exists with respect thereto.  In the case of any proposed transfer
under this Section, the Company will use reasonable efforts to comply with any
such applicable state securities or "blue sky" laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, or (y) to take any action that would subject it to tax or to the
general service of process in any state where it is not then subject.  The
restrictions on transfer contained in this Section shall be in addition to, and
not by way of limitation of, any other restrictions on transfer contained in any
other section of this Note.


Section 7.4       Successors.  All agreements of the Company in this Note shall
bind its successors and permitted assigns.  This Note shall inure to the benefit
of the Holder and its permitted successors and assigns.  The Company shall not
delegate any of its obligations hereunder without the prior written consent of
Holder.


Section 7.5       Amendment, Modification or Waiver.  No provision of this Note
may be amended, modified or waived except by an instrument in writing signed by
the Company and the Holder.


Section 7.6       Notices.  All notices and other communications in respect of
this Note (including, without limitation, any modifications of, or requests,
waivers or consents under, this Note) shall be given or made in writing
(including, without limitation, by telecopy) at the addresses specified in the
Loan Agreement.  Except as otherwise provided in this Note, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

 
12

--------------------------------------------------------------------------------

 


Section 7.7       Delay or Omission Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right, or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
authorized officer thereof as of the date and year first above written.


RUBY CREEK RESOURCES, INC..
   
By:
 
 
Name: Robert Slavik
 
Title:   President & CEO
 


 
13

--------------------------------------------------------------------------------

 

SHARES NOTE


NOTICE OF ELECTION TO CONVERT


(To be Executed by the Registered Holder in order to Convert the Note)


The undersigned holder hereby irrevocably elects to convert $____________ of the
principal and _______ interest of the Note into _______ shares of common stock
of Ruby Creek Resources, Inc. (the “Company”) pursuant to the Convertible
Promissory Note issued by the Company due May 26, 2013 according to the
conditions set forth in said note and as of the date set forth below.


Date of Conversion:


Signature:


[Name]


Address:


 
14

--------------------------------------------------------------------------------

 

ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Note and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Note on the books of the within named corporation.
  
Dated: _________________                   Signature:
___________________________


Address: ______________________________________________________________


PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________  the principal amount of __________ evidenced by the within
Note together with all rights therein, and does irrevocably constitute and
appoint ___________________, attorney, to transfer that part of the said Note on
the books of the within named corporation.


Dated: _________________                   Signature:
___________________________


Address: ______________________________________________________________


 
15

--------------------------------------------------------------------------------

 

 Schedule 9


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
RUBY CREEK RESOURCES, INC.
 
 (A Nevada Corporation)
 
8% CONVERTIBLE MINING EQUIPMENT NOTE


DUE ____________  _, 201_


FOR VALUE RECEIVED, Ruby Creek Resources, Inc., a Nevada corporation (the
“Company”), hereby unconditionally promises to pay to Gold Standard Ltd.
(together with its registered assigns, the “Holder”) the principal sum of One
Million Twenty Six Thousand UNITED STATES DOLLARS (U.S.$1,026,000), and to pay
to the Holder interest on the unpaid principal amount of this Note as provided
in Article I hereof.  This Note is the Mining Equipment Note referenced in the
Purchase Agreement.  Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreement.


ARTICLE I


PRINCIPAL AND INTEREST


Section 1.1       Principal.  Subject to Section 5.1 herein, the principal
amount of this Note shall be paid in equal installments on ____________  _, 201_
(the “First Payment Date”), ____________  _, 201_ (the “Second Payment Date””)
and ____________  _, 201_ (the “Maturity Date”).  Promptly following the payment
in full of this Note, the Holder shall surrender this Note to the Company for
cancellation.


Section 1.2       Interest.  Interest shall accrue (on a compounded basis) on
the daily unpaid principal amount of this Note, for each day during the period
from and including the date hereof (the “Commencement Date”) to but excluding
the date such Note shall be paid in full, or converted, at a rate of eight
percent (8.0%) per annum (the “Interest Rate”) and shall be payable on the First
Payment Date, Second Payment Date and the Maturity Date.  Interest may be paid
by the Company in cash or in Stock, at its option.   In the event that the
Company elects to pay interest in Stock, it shall pay a number of shares of
Stock determined by dividing the cash amount due by the Volume Weighted Average
Price for the ten (10) Business Days prior to the due date of the interest
payment.

 
16

--------------------------------------------------------------------------------

 


ARTICLE II


PAYMENTS


Section 2.1       Payments Generally.  All payments of principal and interest to
be made by the Company in respect of this Note shall be made in Dollars by
delivery to the Holder, at the address the Holder provides to the Company, not
later than 5:00 p.m. New York time on the date on which such payment shall be
due.  If the due date of any payment in respect of this Note would otherwise
fall on a day that is not a Business Day, such due date shall be extended to the
next succeeding Business Day, and interest shall be payable on any principal so
extended for the period of such extension.  Except as set forth below, all
payments by the Company under this Note will be made without setoff or
counterclaim and free and clear of, and without deductions for, any taxes, fees
or other expenses or claims of any kind.


Section 2.2       Prepayments.  At any time, and from time to time, the Company
may, at its option, prepay this Note (in an amount up to but not exceeding the
unpaid principal amount hereof and any accrued interest hereon) in whole or in
part without premium or penalty.


ARTICLE III


EVENTS OF DEFAULT


Section 3.1       Event of Default.  "Event of Default", wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):


(a)           default in the payment of any interest in respect of this Note
within ten (10) Business Days after it becomes due; or


(b)           default in the payment of principal amount of this Note within ten
(10) Business Days after it becomes due; or
    
(c)           the entry of a decree or order by a court having jurisdiction in
the premises adjudging the Company a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under Federal bankruptcy law or any
other applicable Federal or state law, or appointing a receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of the property of the Company, or ordering the winding up
or liquidation of the affairs of the Company; or

 
17

--------------------------------------------------------------------------------

 


(d)           the institution by the Company of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by the Company to the institution of
bankruptcy or insolvency proceedings against it, or the filing by the Company of
a petition or answer or consent seeking reorganization or relief under Federal
bankruptcy law or any other applicable Federal or state law, or the consent by
the Company to the filing of such petition or to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator or similar official of the Company
or of any substantial part of the property of the Company, or the making by the
Company of an assignment for the benefit of creditors, or the admission by the
Company in writing of its inability to pay its debts generally as they become
due, or the taking of corporate action by the Company in furtherance of any such
action.


Section 3.2       Acceleration of Note.  If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare the outstanding
principal amount of this Note (including accrued interest as provided in Article
I hereof) to be due and payable immediately, by a notice in writing to the
Company, and upon any such declaration such principal shall become immediately
due and payable.  Notwithstanding the foregoing, if an Event of Default
referenced in paragraph (c) or paragraph (d) of Section 3.1 occurs, the
outstanding principal amount of this Note (including accrued interest as
provided in Article I hereof) shall automatically become due and payable
immediately without any declaration or other action on the part of the
Holder.  At any time after the outstanding principal amount of this Note shall
become immediately due and payable and before a judgment or decree for payment
of the money due has been obtained, the Holder, by written notice to the
Company, may rescind and annul any acceleration and its consequences.


ARTICLE IV


DEFINITIONS


Section 4.1       Definitions.  The following terms shall have the meanings set
forth below:


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.


“Conversion Price” means $0.75 per share.


“Dollars” and “$” means lawful money of the United States of America.


“Maximum Rate” means the highest non-usurious rate of interest (if any)
permitted from day to day by applicable law.

 
18

--------------------------------------------------------------------------------

 
 
“Note” means this 8% Convertible Promissory Note of the Company issued to the
Holder, as modified and supplemented and in effect from time to time.


“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.


“Purchase Agreement” means the July 18, 2011 Purchase Agreement by and among the
Company, Gold Standard, Ltd., Gold Standard Tanzania Ltd. and Robert J. Moriarty
as amended on November 26, 2011.


“Stock” means the Company’s $0.001 par value per share common stock.


"Volume Weighted Average Price" means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York City Time, and ending at
4:00:00 p.m., New York City Time, as reported by Bloomberg through its "Volume
at Price" function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City Time, and ending at 4:00:00 p.m., New York City
Time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported by OTC Markets Group, Inc. (formerly the
Pink Sheets).  If the Volume Weighted Average Price cannot be calculated for
such security on such date on any of the foregoing bases, the Volume Weighted
Average Price of such security on such date shall be the average of the high bid
and low ask prices as reported by Bloomberg.  All such determinations shall be
appropriately adjusted for any share dividend, share split or other similar
transaction during such period.


ARTICLE V


CONVERSION


Section 5.1       Conversion Privilege.  Until this Note is paid in full, Holder
may, at Holder’s option, convert all or any portion of the outstanding principal
balance of, and all accrued interest on, this Note, into the number of shares of
Stock obtained by dividing (i) the unpaid principal amount and interest due on
this Note, by (ii) the Conversion Price.


Section 5.2       Conversion Procedure.  To convert this Note, or any portion
thereof, pursuant to this Article V, the Holder must (i) complete and sign the
“Form of Election to Convert” (ii) complete and sign subscription documents
reasonably requested by the Company and (iii) if the conversion is of the entire
remaining unpaid principal of, and interest on, this Note, then surrender this
Note to the Company.  As promptly as practicable after delivery of an Election
to Convert in accordance with this Section 5.2, the Company shall issue and
deliver to Holder, a certificate or certificates for the full number of whole
shares of Stock issuable upon the conversion of this Note in accordance with the
provisions of this Article V.

 
19

--------------------------------------------------------------------------------

 


Section 5.3       Material Events.  If the Company shall:


(a) pay a dividend or other distribution, in Stock, on any of the Stock,


(b) subdivide the outstanding Stock into a greater number of shares by any
means,


(c) combine the outstanding Stock a smaller number of shares by any means, or


(d) execute


(i) any reclassification (including, without limitation, a reclassification
effected by means of an exchange or tender offer by the Company) but excluding a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination),


(ii) any consolidation, merger or combination of the Company with another
corporation as a result of which holders of Stock shall be entitled to receive
securities or other property (including cash) with respect to or in exchange for
Stock or


(iii) any sale or conveyance of the property of the Company as, or substantially
as, an entirety to any other corporation as a result of which holders of Stock
shall be entitled to receive securities or other property (including cash) with
respect to or in exchange for Stock (each of the foregoing referred to herein as
a “Material Event”,


the Company shall make the appropriate adjustment to the Conversion Price.


Section 5.4       Reservation of Stock; Stock to be Fully Paid.  The Company
shall reserve, out of its authorized but unissued shares, sufficient Stock to
provide for the conversion of the entire Note.  The Company covenants that all
Stock which may be issued upon conversion of this Note will, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance and delivery thereof.

 
20

--------------------------------------------------------------------------------

 


ARTICLE VI


Section 6.1       Usury Laws.  Regardless of any provision contained in this
Note, Holder shall never be deemed to have contracted for, or be entitled to
receive, collect, or apply as interest on this Note (whether termed interest
herein or deemed to be interest by judicial determination or operation of law)
any amount in excess of the Maximum Rate, and, in the event that Holder ever
receives, collects, or applies as interest any such excess, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance of this Note, and, if the principal balance of this Note is
paid in full, then any remaining excess shall forthwith be paid to the Company.
In determining whether or not the interest paid or payable under any specific
contingency exceeds the highest Maximum Rate, the Company and Holder shall, to
the maximum extent permitted under applicable law, (a) characterize any
non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense or fee rather than as interest, (b)
exclude voluntary prepayments and the effect thereof, and (c) spread the total
amount of interest throughout the entire contemplated term of this Note so that
the interest rate is uniform throughout such term; provided, that if this Note
is paid and performed in full prior to the end of the full contemplated term
hereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, if any, then Payee or any holder hereof shall refund
to the Company the amount of such excess, or credit the amount of such excess
against the aggregate unpaid principal balance of all advances made by the
Holder or any holder hereof under this Note at the time in question.


ARTICLE VII


MISCELLANEOUS


Section 7.1       Governing Law; Jurisdiction.  This Note shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to the conflicts of laws provisions thereof.  The Company hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Courts of the State of New York in any action
or proceeding arising out of or relating to this Note, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in the State of New York.  The Company hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note in any court referred to
above, and hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  The Company irrevocably consents to service of
process in the manner provided for notices below.  Nothing in this Agreement
will affect the right of the Holder to serve process in any other manner
permitted by law.


Section 7.2       Transferability of Note.  Subject to Section 7.3 hereof, this
Note, and the rights evidenced hereby, may be transferred by a Holder, in whole
or in part, in denominations of not less than $50,000, without the consent of
the Company.  If transferred pursuant to this paragraph, this Note may be
transferred on the books of the Company by the Holder hereof in person or by
duly authorized attorney, upon surrender of this Note at the principal office of
the Company, properly endorsed (by the Holder executing an assignment in the
form attached hereto) and upon payment of any necessary transfer tax or other
governmental charge imposed upon such transfer.  This Note is exchangeable at
the principal office of the Company for a Note or Notes aggregating the same
principal amount.

 
21

--------------------------------------------------------------------------------

 


Section 7.3       Compliance with Securities Laws.


(a)           The Holder of this Note, by acceptance hereof, acknowledges that
this Note and the shares of Stock to be issued upon exercise hereof are being
acquired solely for the Holder's own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Note or any shares of Stock to be issued upon exercise hereof
except pursuant to an effective registration statement, or an exemption from
registration, under the Securities Act and any applicable state securities laws.


(b)           Except as provided in paragraph (c) below, this Note and all
certificates representing shares of Stock issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the form appearing on the
first page hereof.


(c)           The Company agrees to reissue this Note or certificates
representing any of the Stock, without the legend set forth above if at such
time, prior to making any transfer of any such securities, the Holder shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request.  Such proposed transfer and
removal will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of such securities under the Securities Act is not required in
connection with such proposed transfer (such opinion shall be provided by the
Company’s counsel or other counsel paid for by the Company), (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the Securities and Exchange Commission and has become
effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the Holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration is not required in
connection with such proposed disposition (such opinion shall be provided by the
Company’s counsel or other counsel paid for by the Company), or (ii) compliance
with applicable state securities or "blue sky" laws has been effected or a valid
exemption exists with respect thereto.  In the case of any proposed transfer
under this Section, the Company will use reasonable efforts to comply with any
such applicable state securities or "blue sky" laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, or (y) to take any action that would subject it to tax or to the
general service of process in any state where it is not then subject.  The
restrictions on transfer contained in this Section shall be in addition to, and
not by way of limitation of, any other restrictions on transfer contained in any
other section of this Note.

 
22

--------------------------------------------------------------------------------

 


Section 7.4       Successors.  All agreements of the Company in this Note shall
bind its successors and permitted assigns.  This Note shall inure to the benefit
of the Holder and its permitted successors and assigns.  The Company shall not
delegate any of its obligations hereunder without the prior written consent of
Holder.


Section 7.5       Amendment, Modification or Waiver.  No provision of this Note
may be amended, modified or waived except by an instrument in writing signed by
the Company and the Holder.


Section 7.6       Notices.  All notices and other communications in respect of
this Note (including, without limitation, any modifications of, or requests,
waivers or consents under, this Note) shall be given or made in writing
(including, without limitation, by telecopy) at the addresses specified in the
Loan Agreement.  Except as otherwise provided in this Note, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.


Section 7.7       Delay or Omission Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right, or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
authorized officer thereof as of the date and year first above written.


RUBY CREEK RESOURCES, INC..
   
By:
  
 
Name:  Robert Slavik
 
Title:    President & CEO
 


 
23

--------------------------------------------------------------------------------

 

MINING EQUIPMENT NOTE


NOTICE OF ELECTION TO CONVERT


(To be Executed by the Registered Holder in order to Convert the Note)


The undersigned holder hereby irrevocably elects to convert $____________ of the
principal and  ______ interest of the Note into _______ shares of common stock
of Ruby Creek Resources, Inc. (the “Company”) pursuant to the Convertible
Promissory Note issued by the Company due May 26, 2013 according to the
conditions set forth in said note and as of the date set forth below.


Date of Conversion:


Signature:


[Name]


Address:


 
24

--------------------------------------------------------------------------------

 

ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Note and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Note on the books of the within named corporation.


Dated: _________________                   Signature:
___________________________


Address: ______________________________________________________________


PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________  the principal amount of __________ evidenced by the within
Note together with all rights therein, and does irrevocably constitute and
appoint ___________________, attorney, to transfer that part of the said Note on
the books of the within named corporation.


Dated: _________________                   Signature:
___________________________


Address: ______________________________________________________________

 
25

--------------------------------------------------------------------------------

 